DETAILED ACTION
This Office Action is in response to Amendment filed February 16, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
On line 9 of claim 1 and on line 8 of claim 9, “each have” should be replaced with “each has”.
On line 9 of claim 1 and on line 9 of claim 9, “that” should be replaced with “the thickness” or “said thickness”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(1) Regarding claims 1 and 9, Applicants did not originally disclose the thickness of the planar resistive element of equal to or greater than 0.1 mm as recited on line 8 of the amended claim 1 and on lines 7-8 of the amended claim 9, and “the first terminal and the second terminal each have a thickness smaller than that of the resistive element” as recited on lines 9-10 of the amended claim 1 and on lines 8-9 of the amended claim 9, because (a) while Applicants originally disclosed the general relationship “the first terminal and the second terminal each have a thickness smaller than that of the resistive element”, Applicants did not originally disclose the general relationship in conjunction with the claimed thickness of the planar resistive element of 0.1 mm, (b) the claimed thickness of the planar resistive element appears to come from paragraph [0038] of current application that states that “If the thickness t2 of the resistive element 5 is decreased to 0.1 mm, the overall height h will be 0.3 mm”, (c) however, when the thickness of the planar resistive element is equal to 0.1 mm, the thickness of the planar resistive element would be equal to the thickness of the first and second terminal in view of paragraph [0034] of current application with the resultant total thickness or overall height of 0.3 mm disclosed in paragraph [0038] of current 
(2) Further regarding claims 1 and 9, Applicants did not originally disclose the thickness of the planar resistive element of equal to or greater than 0.1 mm as recited on line 8 of the amended claim 1 and on lines 7-8 of the amended claim 9, because (a) Applicants provided an example of the thickness of the planar resistive element of 0.2 mm in paragraph [0035] of current application together with the thickness of the first and second electrode of 0.1 mm in paragraph [0034] of current application, (b) however, Applicants did not originally disclose that the thickness of the claimed planar resistive element can be of any value greater than 0.1 mm such as 1 mm, 10 mm, 100 mm, and so on, especially when the thickness of the planar resistive element would determine the resistance value of the shunt resistor A in Fig. 1A of current application as disclosed in paragraph [0038] of current application, and (c) therefore, the claimed thickness range of the planar resistive element, which does not have an upper limit, is much broader than the original disclosure, rendering the amended claims 1 and 9 noncompliant with the written description requirement.
Claim 2 depends on claim 1, and claim 10 depends on claim 9, and therefore, claims 2 and 10 also fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2001358283) in view of Harada (US 9,966,170) and further in view of Tsukada et al. (US 7,612,429)
In the below prior art rejection, the claim limitation “current sensing” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1 and 2, Takano discloses a current sensing resistor (3; composite structure of 4, 5A and 5B) ([0014]) comprising: a first terminal (5A or 5B) and a second terminal (5B or 5A) both made in a planar shape from an electrically conductive metal material; and a planar resistive element (4) disposed between the first terminal and the second terminal so that the resistive element, the first terminal, and the second terminal are layered in a thickness direction to constitute a laminate.

Takano further discloses that each of the first terminal (5A or 5B) and the second terminal (5B or 5A) appears to have a thickness smaller than a thickness of the resistive element (4) when the scale shown in Fig. 1 of Takano is to the scale.
In addition, Harada discloses a current sensing resistor (Fig. 1), wherein a first terminal (one of pair of electrodes 2) and a second terminal (the other of pair of electrodes 2) each has a thickness smaller than a thickness of a resistive element (resistive body 1), wherein the planar resistive element has a thickness equal to or greater than 0.1 mm (col. 2, lines 33-44).
Since both Takano and Harada teach a current sensing resistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second terminal disclosed by Takano can be smaller than a thickness of the resistive element of Takano and the planar resistive element can have the claimed thickness as disclosed by Harada, because (a) the thickness of the resistive element would determine the resistivity of the claimed current sensing resistor, and thus should be controlled to optimize the resistivity of the claimed current sensing resistor, and (b) furthermore, the thickness of the first and second terminal can be smaller than the resistive element as disclosed by Harada et al. since the thicknesses of the first and second terminal can be reduced to decrease the overall device thickness, 
Further regarding claim 1, Takano in view of Harada differ from the claimed invention by not showing that the laminate has a size of less than or equal to 5 mm (claim 1), wherein the laminate has a thickness of less than or equal to 0.5 mm (claim 2).
Tsukada et al. disclose a (current sensing) resistor (1 in Fig. 1), wherein “the resistor 1 has a thickness of approximately 0.1 mm to 1 mm, and length and width dimensions of approximately 2 mm to 7 mm respectively” (col. 8, lines 47-50).
Since both Takano and Tsukada et al. teach a (current sensing) resistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invetnion that the laminate can have a size such as a thickness, length or width of less than or equal to 5 mm, wherein the laminate can have a thickness of less than or equal to 0.5 mm, because (a) Tsukada et al. disclose a thickness, length and/or width that overlap(s) with the claimed ranges, (b) the size of the laminate and the thickness of the laminate should be controlled to optimize the resistance of the current sensing resistor since a resistance of a current sensing resistor depends on a resistivity of the current sensing resistor material, a thickness of the current sensing resistor, and a width and a length of the current sensing resistor that determines an area of the current sensing resistor.
Please see above for the explanations of the corresponding limitations.

Takano differs from the claimed invention by not showing that the laminate has a size of less than or equal to 5 mm, wherein the planar resistive element has a thickness equal to or greater than 0.1 mm, and the first terminal and the second terminal each have a thickness smaller than that of the resistive element.
Takano further discloses that each of the first terminal (5A or 5B) and the second terminal (5B or 5A) appears to have a thickness smaller than a thickness of the resistive element (4) when the scale shown in Fig. 1 of Takano is to the scale.
In addition, Harada discloses a current sensing resistor (Fig. 1), wherein a first terminal (one of pair of electrodes 2) and a second terminal (the other of pair of electrodes 2) each has a thickness smaller than a thickness of a resistive element (resistive body 1), wherein the planar resistive element has a thickness equal to or greater than 0.1 mm (col. 2, lines 33-44).

Further regarding claim 9, Takano in view of Harada differ from the claimed invention by not showing that the laminate has a size of less than or equal to 5 mm.
Tsukada et al. disclose a (current sensing) resistor (1 in Fig. 1), wherein “the resistor 1 has a thickness of approximately 0.1 mm to 1 mm, and length and width dimensions of approximately 2 mm to 7 mm respectively” (col. 8, lines 47-50).
Since both Takano and Tsukada et al. teach a (current sensing) resistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invetnion that the laminate can have a size such as a thickness, length or width of less than or equal to 5 mm, wherein the laminate can have a thickness of less than or equal to 0.5 mm, because (a) Tsukada et al. disclose a thickness, length and/or width that overlap(s) with the claimed ranges, (b) the size of the laminate and the thickness of the laminate should be controlled to optimize the resistance of the current sensing resistor since a resistance of a current sensing resistor depends on a resistivity of the 
Regarding claim 10, Takano further comprises a different wiring member (9A, 11A or 11B) ([0015]) connected to the first terminal (5A or 5B) by a wire (10).

Response to Arguments
Applicants’ arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Montoya et al. (US 8,183,504)
Toth et al. (US 6,130,597)
Das et al. (US 9,646,746)
Chen et al. (US 10,084,308)
Galla (US 7,371,459)
Handa et al. (US 6,778,062)
Chandler et al. (US 5,874,885)
Hanada et al. (US 5,358,793)
Balgrie et al. (US 5,250,228)

Cheng et al. (US 9,305,687)
Tsukaguchi et al. (US 6,780,520)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 13, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815